Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10, 12-19, 21-22 are pending.

Priority
This application filed 9/17/2014 is a CIP of applications 13/952761, filed 7/29/201; and is the parent to PCT/US15/48082, filed 9/2/2015 (no evidence of a 371 National stage filing processed); and related to PCT/US14/27582 (now ABN; no evidence of a 371 National stage filing processed) through parent 13/952761; which is a Continuation of 13/834830.
	No comment has been made by Applicants regarding the summary of priority.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Applicants’ arguments
In the final office action, the claim limitation ‘massive parallel sequencing instrument’ and/or ‘MPS instrument’(MPS)  was evaluated under the three-prong test set forth in MPEP § 2181, subsection I, under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Applicants argue that the claims should be viewed in light of the teachings of the specification and the usage of the term in the art, and that the term “MPS instrument” would be understood and the scope of claim could be apprised by a person of ordinary skill in the art.
Upon review of the art of record, Applicants arguments and the disclosure provided by the specification, it is agreed that the term “MPS instrument” and scope of the term is clear, and would be understood by the skilled artisan to encompass a broad range of devices capable of being used in the claims to obtain text strings representing nucleotide sequence reads and encompassing and directed to those instruments known and used in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-19, 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (Sequence analysis and characterization of stutter products at the tetranucleotide repeat locus vWA, 1996), Reiss et al (The effect of replication errors and the mismatch analysis of PCR amplified DNA 1990), Bornman et al (Short-read, high-throughput sequencing technology for STR genotyping, published online April 2012), Gymrek et al. (lobSTR: A short tandem repeat profiler for personal genomes April 2012, cited in IDS) and Quail et al. (A tale of three next generation sequencing platforms: comparison of Ion Torrent, Pacific Biosciences and Illumina MiSeq sequencers, 2012) is withdrawn.
While the art of record provides evidence that PCR could introduce a variety of issues based on stutter over repeats or lack of fidelity in base pairing during the amplification process as taught by Walsh et al. who detail the analysis of the issue of stutter in the analysis of STR.  Walsh et al. teach that the result is a relationship of stutter produce and the number of repeats where the ranges of allele size result in a range of stutter observed, as well as affected by the polymerase used.  Similarly, Reiss et al. demonstrates that many factors can affect the amount of errors that PCR can introduce and implications in statistical approaches for analysis and the expectation of thresholds for properly addressing the resulting data.
For sequencing reads of PCR products, Bornman et al. (Biotech Rapid Dipateches 2012) provides for methods of PCR amplification the use and comparison of several NGS platforms to demonstrate short-read length technology could be applied in determining alleles present in a sample for STR-typing analysis.  Bornman et al. provides a detailed analysis of the read data with respect to the starting sample, and a heuristic decision model based on Fisher’s Exact Test was applied to evaluate the magnitude of reads mapping to each allele. A probability score was generated for each allele in the in silico genome based on: (i) the number of reads mapping to the allele, (ii) the total number of reads mapping to locus, (iii) the number of reads aligning to the in silico genome, and (iv) the total number of reads generated for a particular sample  Gymrek et al. provide a similar analysis for the analysis of STR using data from MPS, and provide a detailed discussion on the importance of alignment in the analysis of reads which provided for the methodology performed by lobSTR in the analysis of STRs.  Several filters were tested, including BLAT which provided the top hit read data in the pipeline used to analyze samples.  Both Bornman et al. and Gymrek et al. provide analysis of STR.  Finally, the art of record demonstrates the use of MPS to analyze SNPs was also known as evidenced by Quail et al. in the analysis of three different platforms of MPS.
However, as indicated in Applicants arguments each of the reads are mapped to a reference, and while quantitated, they are not compared to each other for categorization nor for quantification.  Further, given the art for the types and amounts of errors which PCR can introduce, there is no necessary expectation that the greatest amount of a given sequence is ‘one true allele’ as set forth in the claims.  The art of record does not suggest the step of comparing the reads to each other for quantification, rather they are mapped and analyzed relative to a reference and expectation of a given sequence for analysis.

Conclusion
Claims 1-10, 12-19, 21-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631